DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bottome (US 2009/0269189).
In re. claim 13, Bottome teaches a method for controlling a tip gap for a ducted aircraft, the method comprising: generating a blade tip actuator command (centrifugal force from rotation) (para [0027]) (or rotate engine) (para [0035]); transmitting the blade tip actuator command to a proprotor system including a duct (4) and a plurality of proprotor blades (1), the proprotor blades including active blade tips (3); and moving at least one of the active blade tips between a retracted position (fig. 2a) and an extended position (fig. 2b) in response to the blade tip actuator command, thereby controlling the tip gap between the proprotor blades and the duct (figs. 2a-2b).
In re. claim 14, Bottome teaches the method as recited in claim 13 further comprising generating the blade tip actuator command (figs. 2a-2b) in response to receiving a tip gap adjustment distance (difference between tolerances 5 and 6) (material designed to traverse the gap distance received in pre-design stage) (para [0011]).
In re. claim 15, Bottome teaches the method as recited in claim 14 further comprising generating the blade tip actuator command (extension from engine rotation) in response to the tip gap adjustment distance exceeding a tip gap adjustment distance threshold (when sufficient centrifugal force is reached) (para [0027]).
In re. claim 20, Bottome teaches the method as recited in claim 13 further comprising moving the active blade tips such that the tip gap is substantially equal to a tip gap target (figs. 2a-2b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-4, 6-8, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bottome.
In re. claim 1, Bottome teaches a tip gap control system for a ducted aircraft comprising: a blade length control module (engine) configured to generate a blade tip actuator command (centrifugal force from rotation) (para [0027]) (or rotate engine) (para [0035]); and a proprotor system (1, 4) (fig. 2a), the proprotor system comprising: a duct (4); a plurality of proprotor blades (1) surrounded by the duct (para [0014]), each of the proprotor blades including an active blade tip (3) movable into a plurality of positions including a retracted position (fig. 2a) and an extended position (fig. 2b); and one or more actuators coupled to the active blade tips (e.g. actuators 8, 9) (figs. 4-5); wherein, the one or more actuators are configured to move the active blade tips between the plurality of positions based on the blade tip actuator command (centrifugal force from rotation), thereby controlling a tip gap between the proprotor blades and the duct (figs. 2a-2b).
Bottome fails to disclose the proprotor system is in data communication with a flight control computer.
The examiner takes Official Notice that proprotor systems typically have data communication between a flight control computer when utilized in aerial vehicles, and that gas turbine engines are typically utilized in aerial vehicles.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bottome to have the proprotor system in data communication with a flight control computer, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of utilizing the proprotor system in aerial vehicles. 

In re. claim 3, Bottome teaches the tip gap control system as recited in claim 1 wherein the blade tip actuator command further comprises one or more blade-specific blade tip actuator commands (centrifugal force from rotation) (para [0027]) (or rotate engine) (para [0035]), each of the one or more blade-specific blade tip actuator commands corresponding to a respective one of the active blade tips (understood to correspond to all blades).
In re. claim 4, Bottome teaches the tip gap control system as recited in claim 1 wherein the blade tip actuator command further comprises one of a retract (engine stationary) (para [0027]) or an extend command (engine rotating) (para [0027]), the one or more actuators configured to move the active blade tips by a predetermined distance in response to receiving the blade tip actuator command (the difference between clearances 5 and 6) (figs. 2a-2b).
In re. claim 6, Bottome teaches the tip gap control system as recited in claim 1 wherein each of the proprotor blades further comprise a main body having a distal end (fig. 4a), the active blade tips hingeably coupled (at pivot (8)) to the distal ends of the main bodies of the proprotor blades (figs. 4a-4b); and wherein, the active blade tips are substantially coplanar with the main bodies of the proprotor blades in the extended position (fig. 4a) and form an angle of less than 180 degrees with the main bodies of the proprotor blades in the retracted position (fig. 4b), thereby increasing the tip gap in the retracted position (figs. 4a-4b).
In re. claim 7, Bottome teaches the tip gap control system as recited in claim 1 wherein each proprotor blade further comprises a spring (9) (fig. 5) biasing a respective active blade tip in the retracted position (para [0036]).

In re. claim 10, Bottome teaches the tip gap control system as recited in claim 1 wherein the one or more actuators (8, 9) further comprise a plurality of actuators disposed at distal ends of the proprotor blades, each actuator coupled to a respective one of the active blade tips (figs. 4a-5).
In re. claim 11, Bottome teaches a blade length control module (engine) configured to generate a blade tip actuator command (centrifugal force from rotation) (para [0027]) (or rotate engine) (para [0035]); and a proprotor system, the proprotor system comprising: a duct (4); a plurality of proprotor blades (1) surrounded by the duct (para [0014]), each of the proprotor blades including an active blade tip (3) movable into a plurality of positions including a retracted position (fig. 2a) and an extended position (fig. 2b); and one or more actuators coupled to the active blade tips (e.g. actuators 8, 9) (figs. 4-5); wherein, the one or more actuators are configured to move the active blade tips between the plurality of positions based on the blade tip actuator command (centrifugal force from rotation), thereby controlling a tip gap between the proprotor blades and the duct (figs. 2a-2b).
Bottome fails to disclose the proprotor system is in data communication with a flight control computer of a rotorcraft comprising a fuselage.
The examiner takes Official Notice that proprotor systems typically have data communication between a flight control computer when utilized in rotorcraft, and that gas turbine engines are typically utilized in rotorcraft comprising a fuselage.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bottome to have the proprotor system in data communication with a flight control computer of a rotorcraft comprising a fuselage, since the 
In re. claim 18, Bottome teaches the method as recited in claim 13 further comprising retracting the active blade tips (stopping rotation).
Bottome fails to disclose stopping engine rotation in response to detecting a structural deformity of the proprotor system.
The examiner takes Official Notice that a pilot would typically stop engine rotation in response to detecting a structural deformity of the proprotor system to prevent further damage to the proprotor system.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bottome to stop the engine rotation in response to detecting a structural deformity of the proprotor system, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing further damage to the proprotor system.
In re. claim 19, Bottome teaches the method as recited in claim 13 further comprising retracting the active blade tips (stopping rotation).

The examiner takes Official Notice that a pilot would typically stop engine rotation in response to detecting a collision with the proprotor system to prevent further damage to the proprotor system.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bottome to stop the engine rotation in response to detecting a collision with the proprotor system, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of preventing further damage to the proprotor system.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wernicke (US 3,117,716).

In re. claim 1, Wernicke teaches a tip gap control system for a ducted aircraft comprising: including a blade length control module (14) configured to generate a blade tip actuator command (rotation of rotor shaft); and a proprotor system, the proprotor system comprising: a duct (10) (fig. 1); a plurality of proprotor blades (12) surrounded by the duct (fig. 1), each of the proprotor blades including an active blade tip (18) movable into a plurality of positions including a retracted position (when not rotating) (col. 2, ln. 15-17) and an extended position (when rotating) (col. 1, ln. 72 – col. 2 ln. 2); and one or more actuators (25, 26) coupled to the active blade tips (fig. 3); wherein, the one or more actuators are configured to move the active blade tips between the plurality of positions based on the blade tip actuator command (when rotating or not rotating), thereby controlling a tip gap between the proprotor blades and the duct (via extension and retraction of the blade tip (18)).
Wernicke fails to disclose the proprotor system is in data communication with a flight control computer.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Wernicke to have the proprotor system in data communication with a flight control computer, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of utilizing the proprotor system in aerial vehicles. 
In re. claim 5, Wernicke teaches the tip gap control system as recited in claim 1 wherein each of the proprotor blades further comprises a main body having an open distal end (16), the active blade tips (18) slidably coupled to the open distal ends of the main bodies of the proprotor blades (fig. 1); and wherein, the active blade tips are at least partially retracted into the main bodies of the proprotor blades in the retracted position and at least partially extended from the open distal ends of the main bodies of the proprotor blades in the extended position, thereby increasing the tip gap in the retracted position (fig. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bottome as applied to claim 1 above, and further in view of Foskey et al. (US 2016/0075430).

In re. claim 9, Bottome fails to disclose the proprotor system further comprises a proprotor hub, the one or more actuators disposed at the proprotor hub; and wherein, the one or more actuators are coupled to the active blade tips by a plurality of spanwise links.
Foskey teaches a proprotor hub (figs. 1-2), the one or more actuators disposed at the proprotor hub (hydraulic lines of hydraulic system) (not shown) (para [0030]); and wherein, the one or more actuators are coupled to the active blade tips by a plurality of spanwise links (hydraulic lines (609)) (fig. 6).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bottome as applied to claim 11 above, and further in view of Feulner (US 2020/0025019).

In re. claim 12, Bottome teaches the rotorcraft as recited in claim 11 further comprising the blade length control module configured to determine the blade tip actuator command based on a flight condition (fully extended when rotating) (para [0027]); wherein, the flight condition further comprises a flight mode (rotation for flight).
Bottome fails to disclose a maneuver detection module configured to detect the flight condition of the rotorcraft.
Feulner teaches a maneuver detection module configured to detect the flight condition of the aircraft (cruise flight) (para [0048]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Bottome to incorporate the teachings of Feulner  to have a maneuver detection module configured to detect the flight condition of the rotorcraft, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of providing knowledge to the pilot of the current vehicle flight mode. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bottome as applied to claim 13 above, and further in view of Smith (US 7,874,513).

In re. claim 16, Bottome fails to disclose generating the blade tip actuator command based on a pitch of the proprotor blades.
Smith teaches initial engine rotation command is based on a pitch of the proprotor blades (blade pitch increased for takeoff) (col. 10, ln. 9-17).
. 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647